 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8137 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                               Case No.: 3:19-cv-1628-LAB-AHG
     COMMISSION,
12
                                          Plaintiff,       ORDER GRANTING RECEIVER’S
13                                                         MOTION FOR APPROVAL OF
     v.                                                    SALE OF REAL PROPERTY
14
                                                           LOCATED AT 7940 UNIVERSITY
     GINA CHAMPION-CAIN AND ANI
15                                                         AVENUE, #9, LA MESA
     DEVELOPMENT, LLC,
16                                 Defendants, and
17                                                         [ECF No. 472]
18
     AMERICAN NATIONAL
19   INVESTMENTS, INC.,
20                               Relief Defendant.
21
22
23        I.      BACKGROUND
24             As described in prior orders, see, e.g., ECF Nos. 54, 162, 163, this is an action
25   brought by the Securities and Exchange Commission (“SEC”) against Defendants ANI
26   Development, LLC (“ANI Development”) and Gina Champion-Cain and Relief Defendant
27   American National Investments, Inc. (“ANI Inc.”), alleging violations of federal securities
28   laws based on a purportedly fraudulent liquor license loan scheme. ECF No. 1.

                                                       1
                                                                              3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8138 Page 2 of 10



 1         On September 3, 2019, the Court established an equitable receivership and appointed
 2   Krista L. Freitag (“Receiver”) as a permanent receiver of ANI Development and ANI Inc.,
 3   authorizing her to take control over all funds and assets owned, managed, or in the
 4   possession or control of the receivership entities. See ECF No. 6 at 14-16. In that role, the
 5   Receiver acts under the control and direction of the Court to facilitate the “orderly and
 6   efficient administration of the estate . . . for the benefit of creditors.” SEC v. Hardy, 803
 7   F.2d 1034, 1038 (9th Cir. 1986). See also Atl. Tr. Co. v. Chapman, 208 U.S. 360, 370
 8   (1908) (explaining that a motion to appoint a receiver to take charge of property is “to the
 9   end that the property might be cared for and preserved for all who had or might have an
10   interest in the proceeds of its sale. . . . Immediately upon such appointment and after the
11   qualification of the receiver, the property passed into the custody of the law, and
12   thenceforward its administration was wholly under the control of the court by its officer [],
13   the receiver.”). On December 11, 2019, the presiding judge in this action, Chief Judge
14   Burns, granted the parties’ Joint Motion (ECF No. 156) to give limited consent to the
15   undersigned to hear and directly decide all motions filed in this action to approve sales of
16   receivership assets. ECF No. 160. See also 28 U.S.C. § 636(c); CivLR 72.1(g). All property
17   sale motions are set before the undersigned pursuant to that grant of consent.
18         On October 8, 2020, the Receiver filed the present Motion for Approval of Sale of
19   Real Property Located at 7940 University Avenue, #9, La Mesa (the “University Avenue
20   Motion”). ECF No. 472. The motion concerns one of the residential real properties within
21   the receivership estate, a condominium located at 7940 University Avenue, #9, La Mesa,
22   California (the “University Avenue Property”). See ECF No. 472-1 at 5; ECF No. 76-2 at
23   6 (listing the University Avenue Property in the Preliminary Real Estate and Liquor
24   License Asset Schedule filed on October 3, 2019).
25         On October 9, 2020, the Court entered an order setting a briefing schedule and a
26   November 30, 2020 hearing on the University Avenue Motion. ECF No. 474. The Court
27   set a deadline of October 23, 2020 for responses in opposition to the motion and noted that
28   “[i]f no oppositions are filed by the deadline and the overbid submission deadline has

                                                  2
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8139 Page 3 of 10



 1   passed with no overbids, the Court may take the motion under submission without oral
 2   argument.” Id. at 2. No opposition was filed. Further, bid qualifications from prospective
 3   bidders seeking to submit overbids pursuant to the notice and auction process set forth in
 4   28 U.S.C. §§ 2001 and 2002 (described in more detail below) were due by
 5   November 2, 2020. See ECF No. 472-1 at 11; ECF No. 474 at 2. The Receiver filed a
 6   Notice of Non-Receipt of Qualified Overbids regarding the University Avenue Motion on
 7   November 3, 2020. ECF No. 495. Accordingly, the Court took the motion under
 8   submission on the papers. ECF No. 497.
 9            For the reasons explained more fully below, the Court GRANTS the University
10   Avenue Motion.
11      II.      LEGAL STANDARD
12            “[I]t is a recognized principle of law that the district court has broad powers and
13   wide discretion to determine the appropriate relief in an equity receivership.” SEC v.
14   Lincoln Thrift Ass’n, 577 F.2d 600, 606 (9th Cir. 1978). Where a district court sits in equity,
15   “[u]nless a statute in so many words, or by a necessary and inescapable inference, restricts
16   the court’s jurisdiction in equity, the full scope of that jurisdiction is to be recognized and
17   applied. ‘The great principles of equity, securing complete justice, should not be yielded
18   to light inferences, or doubtful construction.’” Porter v. Warner Holding Co., 328 U.S.
19   395, 398 (1946).
20            “[A] district court’s power to supervise an equity receivership and to determine the
21   appropriate action to be taken in the administration of the receivership is extremely broad.”
22   Hardy, 803 F.2d at 1037. As part of this broad discretion, the district court sitting in equity
23   and having custody and control of property “has power to order a sale of the same in its
24   discretion. The power of sale necessarily follows the power to take control of and to
25   preserve property[.]” SEC v. Am. Capital Investments, Inc., 98 F.3d 1133, 1144 (9th Cir.
26   1996), abrogated on other grounds by Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
27   93-94 (1998) (quoting 2 Ralph E. Clark, Treatise on Law & Practice of Receivers § 482
28   (3d ed. 1992)). If the court approves an equitable receiver’s proposed property sale, the

                                                    3
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8140 Page 4 of 10



 1   sale “does not . . . purport to convey ‘legal’ title, but rather ‘good,’ equitable title enforced
 2   by an injunction against suit.” Id. (citing 2 Clark, Treatise on Law & Practice of Receivers,
 3   §§ 342, 344, 482(a), 487, 489, 491).
 4              Pursuant to 28 U.S.C. § 2001(a), realty in the possession of an appointed receiver is
 5   subject to a public sale process, “upon such terms and conditions as the court directs.”
 6   28 U.S.C. § 2002 further requires that notice be published once a week for at least four
 7   weeks prior to the sale in at least one newspaper regularly issued and of general circulation
 8   in the county, state, or judicial district where the realty is located.1 These safeguards of
 9   notice and opportunity to submit overbids help to ensure that the sale is able to fetch the
10   best price possible, which is consistent with the principle that “a primary purpose of equity
11   receiverships is to promote orderly and efficient administration of the estate by the district
12   court for the benefit of creditors.” Hardy, 803 F.2d at 1038. See also United States v.
13   Grable, 25 F.3d 298, 303 (6th Cir. 1994) (noting that “the intent of” the requirement in
14   28 U.S.C. § 2001 that property be sold in the county in which the land is situated is “to
15   bring a better price at the sale”).
16       III.     DISCUSSION
17          A. Background of the Property and Proposed Sale
18          The University Avenue Property was purchased on April 25, 2018, by 2466 1st
19   Avenue LLC (an affiliated receivership entity) for $325,000. ECF No. 472-1 at 5; see also
20   ECF No. 6 at 4 (the Court’s Appointment Order, listing 2466 1st Avenue LLC as an entity
21   subject to the equitable receivership).
22          Following her appointment, the Receiver and her staff analyzed the value of the
23   University Avenue Property by reviewing automated valuation scores and a survey of
24   market-comparable properties. ECF No. 472-2 ¶ 3. The Receiver consulted with multiple
25
26
     1
27     28 U.S.C. § 2001 also provides for a private sale process under subsection (b), but the
     requirements of that subsection are more stringent. The Receiver does not propose a private
28   sale here.
                                                      4
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8141 Page 5 of 10



 1   licensed brokers and ultimately selected Coldwell Banker West (“Broker”) and listed the
 2   property for sale at a listing price of $340,000. Id.
 3         Beginning in August 2020, Broker marketed the University Avenue Property by
 4   listing it on all of the major real estate platforms, including on the Multiple Listing Service
 5   (“MLS”), Zillow, Redfin, and Realtor.com. ECF No. 472-1 at 5. These advertising efforts
 6   resulted in twenty-three buyer showings within the first week. Id. Three prospective buyers
 7   made offers, and Broker sent multiple counteroffers. Id. The Receiver ultimately accepted
 8   an offer from Henry J. Tran and Crystal Q. Tran (“Buyers”) for $351,000. Id. Broker
 9   represented that this is the highest sale price in the condominium complex. Id. at 5-6.
10         The Receiver and Buyers executed a California Residential Purchase Agreement and
11   Joint Escrow Instructions (“Purchase Agreement”), along with an Addendum making court
12   approval of the sale a condition of closing and providing for the overbid and auction
13   process required by 28 U.S.C. §§ 2001 and 2002. ECF No. 472-3. Buyers paid an initial
14   deposit of $5,000 and will finance the remainder with a loan from the Veteran’s
15   Administration. Id. at 3, 13. Buyers agreed that the sale would be as-is and expressly
16   removed all contingencies other than Court approval. Id. at 14, 19 ¶ 6.11.
17         B. Proposed Procedures and Distribution
18         In the motion seeking approval of the sale, the Receiver proposed compliance with
19   the overbid and auction process mandated by 28 U.S.C. §§ 2001 and 2002 by publishing
20   the following notice in the San Diego Union-Tribune once a week for four weeks:
21         In the action pending in U.S. District Court for the Southern District of
           California, Case No. 19-CV-01628-LAB-AHG, Securities and Exchange
22
           Commission v. Gina Champion-Cain, et al., notice is hereby given that the
23         court-appointed receiver will conduct a public auction for the real property
           located at 7940 University Avenue, #9 in San Diego County, California. Sale
24
           is subject to Court confirmation after the auction is held. Minimum bid price
25         is at least $356,000. The auction will take place on November 6, 2020 at 2:30
           p.m. in front of the entrance to the United States Courthouse, 221 W.
26
           Broadway, San Diego, California or as otherwise determined by the Court. To
27         be allowed to participate in the auction, prospective purchasers must meet
           certain bid qualification requirements, including submitted a signed purchase
28

                                                    5
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8142 Page 6 of 10



 1         and sale agreement, an earnest money deposit of $5,500, and proof of funds.
           All bidders must be qualified by 5:00 p.m. PT on November 2, 2020, by
 2
           submitting the required materials to the receiver at 501 West Broadway, Suite
 3         290, San Diego, California, 92101.
 4
 5   ECF No. 472-1 at 11. For those interested in qualifying as bidders, the notice also provided
 6   a phone number and email address for the relevant point of contact. Id.
 7         As previously noted, the Receiver filed a Notice of Non-Receipt of Qualified
 8   Overbids Regarding the University Avenue Motion on November 3, 2020. ECF No. 495.
 9   In the Notice, the Receiver informs the Court that, after filing the University Avenue
10   Motion, and in addition to publishing the above notice in the San Diego Union-Tribune as
11   proposed,   she    posted   notice    of   the       motion   on   the   receivership   website
12   (anireceivership.com) and continued to market the property through Broker and notify
13   potential purchasers about the opportunity to submit an overbid by November 2, 2020. Id.
14   at 2. No overbids were submitted by the deadline. Id. Therefore, Henry J. Tran and Crystal
15   Q. Tran remain the intended buyers.
16         The University Avenue Property is one of four properties in the receivership estate
17   encumbered by a deed of trust in favor of Seattle Funding Group (the “SFG loan”). ECF
18   No. 472-1 at 6. The estimated principal balance outstanding for the interest-only SFG loan
19   at the time the Receiver filed the University Avenue Motion was $1.1 million. Id. On
20   October 16, 2020, the Court approved the sale of one of these properties—the Bella Pacific
21   Property (ECF No. 481)—and the Receiver applied $408,000 of the net sale proceeds to
22   pay down the principal balance of the SFG loan (ECF No. 501-1 at 6 n.1). With regard to
23   the University Avenue Property, SFG has agreed to extend the maturity date of the loan to
24   March 1, 2021, and to a release price of 85% of the sale price of this property, or $298,350.
25   ECF No. 472-1 at 6. Taking into account subsequently accrued interest, the Receiver
26   estimates the total amount paid to SFG at closing will be between $302,000 and $305,000.
27   Id.
28   ///

                                                      6
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8143 Page 7 of 10



 1         Turning to the proposed distribution of the $351,000, the Receiver anticipates a net
 2   gain for the receivership estate. She first intends to use the proceeds of the sale of the
 3   University Avenue Property to pay the release price. Id. Based on the assumption that the
 4   sale will close after December 10, 2020 (it may, in fact, close before then), the Receiver
 5   estimates that a few hundred dollars of property taxes will be credited to the seller. Id. The
 6   Receiver also anticipates that costs of sale including escrow, title, and recording fees will
 7   be approximately $1,750. Id. Broker’s commission pursuant to the listing agreement is
 8   $14,040 (4% of the sales price) and will be split with Buyers’ broker. Id. Based on these
 9   estimates, the Receiver expects that the net sale proceeds for the receivership estate will be
10   in the range of $30,000 to $33,000. ECF No. 472-2 ¶ 5.
11         C. Court Approval of Procedures and Proposed Sale
12         The Court has reviewed the documents submitted by the Receiver in support of the
13   University Avenue Motion, including the Purchase Agreement, and finds the purchase
14   price of $351,000 to be fair and reasonable. This price exceeds the April 2018 purchase
15   price of the property by $26,000 and is the highest sale price in the condominium complex
16   in which it is located. The Receiver, through Broker, received three offers for the property
17   and made counteroffers. In addition, the Receiver obtained other valuable concessions,
18   such as sale of the property “as is,” removal of all contingencies except Court approval,
19   and making the sale subject to the requisite public notice and auction process of 28 U.S.C.
20   §§ 2001 and 2002. See ECF No. 472-3 at 15-20. Additionally, the proposed total
21   commission of 4% of the gross sale price, to be split by Broker and the broker for Buyers,
22   is within the lower range of industry standards. And, importantly, the sale of the University
23   Avenue Property brings the receivership estate closer to paying off the SFG loan in full,
24   which will reduce the ongoing monthly expenses of the receivership estate and thus aid the
25   Receiver in ultimately creating a better return for all creditors.
26         As for the procedures followed, the Court finds that all of its uniform property sale
27   procedures have been satisfied. See ECF No. 219. The Receiver’s publication of notice
28   seeking qualified overbids in the San Diego Union-Tribune, in addition to the solicitation

                                                    7
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8144 Page 8 of 10



 1   of overbids through the receivership website and continued efforts to market the property,
 2   establish that the Receiver satisfied the public sale and auction procedures set forth in
 3   28 U.S.C. §§ 2001 and 2002, which are designed to ensure that the best purchase price for
 4   realty within the receivership is obtained. Upon review of the factual history and the
 5   Purchase Agreement itself, the Court finds that the Receiver negotiated the best deal for
 6   the receivership estate and verified Buyers’ ability to complete the transaction. Further, the
 7   Receiver provided the Court with a detailed breakdown of the proposed distributions from
 8   the sale proceeds, as required. The Court thus is satisfied that the intent of the statutory
 9   scheme—to ensure that the best and highest possible price is paid for property within the
10   receivership estate—has been fulfilled.
11           Based on these considerations, and noting in particular the lack of any opposition to
12   the University Avenue Motion, the Court finds the Receiver has established sufficiently
13   that the proposed sale of the University Avenue Property and proposed distribution of the
14   sale proceeds are consistent with principles of equity and the goal of a receivership to
15   ensure the orderly and efficient administration of the estate for the benefit of creditors. See
16   Hardy, 803 F.2d at 1038.
17         IV.   CONCLUSION
18           Having considered the Receiver’s Motion for Approval of Sale of Real Property
19   Located at 7940 University Avenue, #9, La Mesa (ECF No. 472) on its merits and noting
20   that there is no opposition thereto, the Court GRANTS the Motion and APPROVES the
21   proposed sale of the condominium located at 7940 University Avenue, #9, La Mesa,
22   California to Buyers Henry J. Tran and Crystal Q. Tran, as described in the Purchase
23   Agreement attached as Exhibit A to the Declaration of the Receiver (ECF No. 472-3). The
24   purchase price of $351,000 for the University Avenue Property is confirmed and approved.
25   ///
26   ///
27   ///
28   ///

                                                   8
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8145 Page 9 of 10



 1             The Court further ORDERS the proceeds of the sale to be distributed from escrow
 2   at the close of sale as follows:
 3             (1)   The Receiver shall pay lender Seattle Funding Group the release price for the
 4   property, plus accrued interest on the loan, which amount is estimated to be approximately
 5   $302,000 to 305,000 (with the exact amount to be determined at closing);
 6             (2)   The Receiver shall pay the property taxes due from the seller at closing, if any
 7   (with the exact amount to be determined at closing);
 8             (3)   The Receiver is authorized to pay broker Coldwell Banker West a commission
 9   of 4% of the sales price, or $14,040, which amount will be split with Buyers’ broker in a
10   fashion consistent with the listing agreement and the description in the University Avenue
11   Motion;
12             (4)   The Receiver shall pay the seller’s share of the costs of sale, including escrow,
13   title, and recording fees, which are anticipated to be approximately $1,750; and
14             (5)   The Receiver is immediately authorized to complete the sale transaction,
15   including executing any and all documents as may be necessary and appropriate to do so,
16   with the remaining sale proceeds—which are estimated to be in the range of $302,000 to
17   $305,0002 (with the exact amount to be determined at closing)—going to the receivership
18   estate.
19   ///
20   ///
21   ///
22   ///
23   ///
24
25
26   2
      Because the Court understands that numerous contingencies (e.g., the amount of interest
27   accrued on the loan before closing, the amount of property taxes owed, etc.) may affect the
     net sale proceeds of this particular sale, the Court approves the distribution of the net sale
28   proceeds to the receivership estate even if the final amount is outside of this range.
                                                      9
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 508 Filed 11/13/20 PageID.8146 Page 10 of 10



 1         IT IS FURTHER ORDERED that after closing, the Receiver shall provide a full
 2   accounting of sale costs, property tax credits received and/or property taxes paid, the
 3   precise release price paid to Seattle Funding Group, and the amount ultimately returned to
 4   the receivership estate from the sale proceeds.
 5         IT IS SO ORDERED.
 6   Dated: November 13, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                            3:19-cv-1628-LAB-AHG
